Claim Rejections - 35 USC § 103
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
  Claim 20 defines a computer program embodying functional descriptive material (i.e., a computer program or computer executable code).  However, the claim does not define a “computer-readable medium or computer-readable memory” and is thus non-statutory for that reason (When functional descriptive material is recorded on some computer-readable medium it becomes structurally and functionally interrelated to the medium and will be statutory in most cases since use of technology permits the function of the descriptive material to be realized).  The scope of the presently claimed invention encompasses products that are not necessarily computer readable, and thus NOT able to impart any functionality of the recited program.  The examiner suggests amending the claim(s) to embody the program on “computer-readable medium” or equivalent; assuming the specification does NOT define the computer readable medium as a “signal”, “carrier wave”, or “transmission medium” which are deemed non-statutory 

Note:
“A transitory, propagating signal … is not a “process, machine, manufacture, or composition of matter.”  Those four categories define the explicit scope and reach of subject matter patentable under 35 U.S.C. § 101; thus, such a signal cannot be patentable subject matter.”  (In re Nuijten, 84 USPQ2d 1495 (Fed. Cir. 2007).  Should the full scope of the claim as properly read in light of the disclosure encompass non-statutory subject matter such as a “signal”, the claim as a whole would be non-statutory.   Should the applicant’s specification define or exemplify the computer readable medium or memory (or whatever language applicant chooses to recite a computer readable medium equivalent) as statutory tangible products such as a hard drive, ROM, RAM, etc, as well as a non-statutory entity such as a “signal”, “carrier wave”, or “transmission medium”, the examiner suggests amending the claim to include the disclosed tangible computer readable storage media, while at the same time excluding the intangible transitory media such as signals, carrier waves, etc.  
Merely reciting functional descriptive material as residing on a “tangible” or other medium is not sufficient.  If the scope of the claimed medium covers media other than “computer readable” media (e.g., “a tangible media”, a “machine-readable media”, etc.), the claim remains non-statutory.  The full scope of the claimed media (regardless of what words applicant chooses) should not fall outside that of a computer readable medium.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9-13 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lacey et al. (US 20190362557 A1) hereinafter referred to as Lacey.

Regarding claim 1, Lacey discloses an image processing apparatus (Lacey, Abstract) comprising: a voice recognition section that recognizes a voice uttered by a user (Lacey, Abstract (multiple input such as voice), [0160] voice recognition); a motion recognition section that recognizes a motion of the user; (Lacey, Abstract (gesture detection), [0262] motion of user’s hand and other motion such as eye motion, gaze) a text object control section that disposes an object of text representative of the contents of the voice in a three-dimensional virtual space (Lacey, [0161], [0320] input of string of text through speech), and varies text by implementing interaction based (Lacey, [0316] see fig.28C-D a part of a text is selected for editing based detection of gaze of user) and an image generation section that displays an image with the three-dimensional virtual space projected thereon.  (Lacey, fig.28C-30 text is displayed) 

Regarding claim 2. The image processing apparatus according to claim 1, wherein in accordance with a voice uttered or a motion made while the object of text in a virtual space is touched by the user,  (Lacey, [0141]) the text object control section corrects or deletes the text.   (Lacey, [0316] editing text)

Regarding claim 3. The image processing apparatus according to claim 1, wherein in accordance with a motion of pinching the object of text in a virtual space (Lacey, [0482]) and turning the object of text over, US_144810364v1_100809-0090950SC19034 the text object control section corrects the text. (Lacey, [0383] rotate virtual object)

Regarding claim 4. The image processing apparatus according to claim 3, wherein the text object control section changes corrected text in accordance with the combination of fingers pinching the object of text in a virtual space.  (Lacey, [0482])

Regarding claim 9. The image processing apparatus according to claim 1, wherein in accordance with a user's gesture made simultaneously with voice utterance, the text object control section determines the type of text to be presented as an object.  (Lacey, [0319] combination of voice eye gaze)

Regarding claim 10. The image processing apparatus according to claim 1, wherein in accordance with a user's gesture, the text object control section adds an object representative of a corresponding code to the object of text. (Lacey, [0316] emoji added)  

Regarding claim 11. The image processing apparatus according to claim 1, wherein the text object control section presents, as the object of text, only a voice uttered while the user is making a predetermined gesture.  (Lacey, [0315]-[0319] combination of voice eye gaze is a predetermined gesture)

Regarding claim 12. The image processing apparatus according to claim 1, further comprising: a communication section that, in accordance with an operation of transmitting a text string presented as the object, transmits data on the text string to a communication partner, wherein the text object control section moves the object of the transmitted text string to a predetermined location in the virtual space.  (Lacey, [0160], [0284], [0303])

Regarding claim 13. The image processing apparatus according to claim 12, wherein in accordance with a user's motion made or a user's voice uttered with respect to the object of the text string, the text object control section requests the communication section to transmit data on the text string.(Lacey, [0321] and fig.28a-c message transmission)
  

Regarding claim 17. The image processing apparatus according to claim 1, wherein the motion recognition section recognizes the motion in accordance with an image acquired from, at least one of a visible-light camera, a multispectral camera, and a depth camera or with a value measured by a sensor worn by a user.  (Lacey, [0205] depth camera)

Regarding claim 18. The image processing apparatus according to claim 1, further comprising: a haptic control section that causes a haptic device worn by a user to present a haptic stimulus corresponding to US_144810364v1_100809-0090954SC19034 a user's motion with respect to the object. (Lacey, [0141]) 

Regarding claim 19, the claim recite an image processing method (Lacey, Abstract). The limitations of claim 19 are essentially similar to the limitations of claim 1. Therefore, the rejection of claim 1 is applied to claim 19.
  
Regarding claim 20, the claim recite a program for a computer (Lacey, [0509]). The limitations of claim 20 are essentially similar to the limitations of claim 1. Therefore, the rejection of claim 1 is applied to claim 20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lacey et al. (US 20190362557 A1) hereinafter referred to as Lacey, in view of El Kaliouby et al. (US 20200219295 A1) hereinafter Kaliouby.

Regarding claim 6, Lacey does not explicitly disclose the image processing apparatus according to claim 1, wherein the text object control section disposes an object of an emoticon in the virtual space in accordance with a user's motion of placing a user's face in the virtual space.  
(Kaliouby, fig.11) that detect user facial expression and enables display of emoji describing facial expression of user (Kaliouby, [0047])
It would have been obvious to one ordinary skilled in the art before the filing of the claimed invention to combine the teachings of Lacey with the teachings of Kaliouby since they are both analogous in virtual reality related fields.
One ordinary skilled in the art before the filing of the claimed invention would have been motivated to combine the teachings of Lacey with the teachings of Kaliouby in order to add clarity to the meaning or intent of the message.

Regarding claim 7. The image processing apparatus according to claim 6, wherein the text object control section causes the emoticon to reflect a user's facial expression at the beginning of the user's motion of placing the user's face in the virtual space.  Kaliouby is seen disclosing a user facial expression through emoji during an IM exchange. Displaying at the beginning will be a matter of design choice and one ordinary skilled in the art would have been motivated to do so in other to show mood variance of a user. 

Regarding claim 8. The image processing apparatus according to claim 6, wherein in accordance with a voice uttered or a motion made while the object of the emoticon is touched by the user, the text object control section corrects the facial expression of the emoticon. (Lacey, [0078] and [0129] mouse through cursor can be used to touch or select a virtual object such as emoji to edit/alter)

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lacey, in view of as a matter of design choice

Regarding claim 14. The image processing apparatus according to claim 12, wherein in accordance with a user's motion of pulling back a moved object of a text string, the text object control section requests the communication section to cancel the transmission of data on the text string.  Lacey is seen disclosing editing feature ([0316]) by undoing, replacing… Undoing feature which is usually done by a click back or deleting a message that was meant for transmission could translate into voiding a transmission or sending of a message. As a matter of design choice, one ordinary skilled in the art would be motivate to set the removal or deletion of text meant for transmission as voiding or cancellation of transmission in order to improve processing time.
Allowable Subject Matter
Claims 5, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5, no prior art discloses alone or in combination “The image processing apparatus according to claim 2, wherein the text object control section varies the type of correction in accordance with the orientation of a finger touching the object of text in a virtual space.  



Regarding claim 16, no prior art discloses alone or in combination “The image processing apparatus according to claim 1, wherein in accordance with the priority levels learned from the results of previous text conversion by a plurality of users, the text object control section determines text to be presented as the object.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is as follows:
US 20070075993 A1 A three-dimensional virtual space simulator comprises a section for determining the action of an avatar according to the input by the user and generating action instruction data representing the content of the action, a section for determining the action of an agent autonomously and generating action instruction data representing the content of the action, and a process control section for displaying each character in a virtual space according to the action instruction data received from the sections wherein the process control section and a graphic process section share an interface for receiving the action instruction data from the avatar action instruction section, and an interface for receiving the action instruction data from the agent action instruction section. Consequently, a flexible participation mode of the user and high reliability are realized.
US 20140306891 A1 Methods for providing real-time feedback to an end user of a mobile device as they are interacting with or manipulating one or more virtual objects within an augmented reality environment are described. The real-time feedback may comprise visual feedback, audio feedback, and/or haptic feedback. In some embodiments, a mobile device, such as a head-mounted display device (HMD), may determine an object classification associated with a virtual object within an augmented reality environment, detect an object manipulation gesture performed by an end user of the mobile device, detect an interaction with the virtual object based on the object manipulation gesture, determine a magnitude of a virtual force associated with the interaction, and provide real-time feedback to the end user of the mobile device based on the interaction, the magnitude of the virtual force applied to the virtual object, and the object classification associated with the virtual object.
US 20160267909 A1 A voice recognition device includes a learning unit that learns a relationship between contents of the voice and information on the vehicle by storing recognized contents of the voice and the vehicle information at the time the voice is recognized in association with each other in a storage unit; a processing unit that calculates a recognition accuracy of the uttered voice each time an utterance is made; and an estimation unit that reads the vehicle information under a condition where the value calculated by the processing unit is less than a threshold. In a case where the vehicle information that has been read is in the storage unit, the contents of the voice associated with the vehicle information are estimated as contents of the voice. In a case where the estimation unit estimates contents of the voice, the control unit controls the vehicle on the basis of the estimated contents.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN MUSHAMBO whose telephone number is (571)270-3390.  The examiner can normally be reached on Monday-Friday (8:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTIN MUSHAMBO/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        8/27/2021